                      Case 2:20-mj-00456-VCF Document 26 Filed 06/16/20 Page 1 of 5

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District of Nevada

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 2:20-mj-00456-VCF
                      ANDREW LYNAM                                      )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                     Page 1 of 3
                      Case 2:20-mj-00456-VCF Document 26 Filed 06/16/20 Page 2 of 5

AO 472 (Rev. 11/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not be completed.)
                OR
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
                                                                                                                      Page 2 of 3
                      Case 2:20-mj-00456-VCF Document 26 Filed 06/16/20 Page 3 of 5

AO 472 (Rev. 11/16) Order of Detention Pending Trial

           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

See Attachment.




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.

Date:                 06/16/2020
                                                                      NANCY J. KOPPE, United States Magistrate Judge




                                                                                                                       Page 3 of 3
         Case 2:20-mj-00456-VCF Document 26 Filed 06/16/20 Page 4 of 5



                                          Attachment:
The Court finds that this defendant was the moderator of the Las Vegas area Boogaloo Facebook
page, it was called Battle Born Igloo. As the proffered by government, the Boogaloo group
consists of far-right extremism that believes in the coming of a second civil war. That is
corroborated by the statements made by the defendant. The defendant talked about how he was
serious, that he wanted action, that he wanted the group to be off the sidelines, and that he
wanted to hurt government property. The defendant talked about a ranger station as being the
first government property that would be destroyed through explosives or incendiary devices and
the group scoped out a specific ranger station to destroy. The defendant specifically liked
Bureau of Land Management targets because they gained public attention. The government has
proffered that the defendant carried a concealed handgun, which is a violation of his probation.
The defendant wanted to build support and, after a time when nothing had happened, he was
disillusioned. The defendant discussed using smoke bombs to get law enforcement to overreact.
The government has further proffered that this defendant is the de facto leader of the Boogaloo
group. The defendant stated that the Boogaloo group is for people who wanted to violently
overthrow the government. Codefendant William Loomis could not join the group until this
defendant met him and then the group voted him in. The defendant was also in touch with other
Boogaloo groups, including those in Denver, Arizona, and California. The government has
proffered that the defendant has been radicalized against law enforcement and the federal
government. On May 28, 2020, the defendant sent a message to others in the group discussing
the Black Lives Matter protest stating, “The day we’ve been waiting for is upon us.” The group
then decided to attend the George Floyd protest. The defendant and Stephen Parshall wanted to
use the momentum of the protest and, if nothing violent happened, wanted to give it a push to
make violence occur. The group wanted to provoke law enforcement and wanted violence. On
May 30, 2020, the day of the Container Park protest, the defendant sent a message on the
Facebook page stating, “This is what you joined the group for.” On May 30, 2020, the group
met on Charleston Boulevard prior to heading to the protest and the defendant said he was ready,
talked about levels of threat assessment, and that none of this is going to be safe. The defendant
talked about being a martyr for the cause and about the second coming of the civil war. The
group had gasoline, rags, fireworks, hairspray, and Molotov cocktails. The defendant discussed
that teargas is flammable and becomes cyanide when lit; therefore, if police throw teargas at the
group, the group should throw the tear gas back at police along with a Molotov cocktail. The
defendant is a current member of the military. In his post-Miranda statement, the defendant
discussed a hypothetical situation where he would throw Molotov cocktails at police but would
apologize for it after. The defendant is a current user of Marijuana. The defendant does have
past alcohol abuse but appears to not abuse alcohol now. The defendant has a prior arrest where
he ran from officers, resisted officers, and ignored commands of officers. The defendant has
talked repeatedly about committing harm against United States infrastructure. This defendant is
the vocal and tactical leader of this group. The Court understands that the defendant had a bad
breakup with his marriage; however, the defendant has threatened suicide in the past. It is the
defendant’s actions, that corroborate his statements, that demonstrate he is a danger to the
community. As a result, the Court finds that there are no conditions or combination of
conditions that the Court could fashion at this time to protect the community against the risk of
        Case 2:20-mj-00456-VCF Document 26 Filed 06/16/20 Page 5 of 5



danger posed by the defendant. Accordingly, the defendant is ORDERED DETAINED pending
trial.
